Title: [Diary entry: 29 December 1787]
From: Washington, George
To: 

 Saturday 29th. Thermometer at 38 in the Morning—52 at Noon and 48 at Night. Remarkably fine, clear & moderate. Very little Wind & that Southerly. Rid (the hollidays being ended) to the Plantations at the Ferry, Frenchs Dogue run, and Muddy hole. At the Ferry the Men were getting Stakes for fencing, and the Women levelling the ditch in field No. 2. At Frenchs all hands were cleaning Oats. At Dogue run 5 Men were cutting & mauling rails & the rest cleaning up the swamp between the Meadows. At Muddy hole—the People were about fencing except 1 Man getting stakes for Do. & 3 after Noon plowing. Doctr. Craik and Mr. Roger West came to Dinner; and in the evening, with Mr. Wm. Craik & the two girls, returned; but the Postillion boy, Paris, getting his Jawbone broken by the kick of a horse; the Doctr. was pursued & brought back after he had got as far as Dorrels hill.